Citation Nr: 9923175	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
right posterior tibial nerve, currently evaluated as 
20 percent disabling.

2.  Evaluation of residuals of a fracture of the third 
metatarsal of the right foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for partial paralysis of the right posterior tibial nerve.  
This matter is also from a June 1995 rating decision by the 
RO that granted a claim of entitlement to service connection 
for residuals of a fracture of the third metatarsal of the 
right foot, and assigned a 10 percent rating effective from 
June 2, 1994.  In June 1998, the Board remanded the case for 
further development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
of residuals of a fracture of the right third metatarsal as a 
claim for a higher evaluation of an original award.


FINDINGS OF FACT

1.  The veteran's disorder of the right posterior tibial 
nerve involves severe incomplete paralysis.

2.  The veteran's residuals of a fracture of the third 
metatarsal of the right foot include severe muscle damage 
with history of a compound comminuted fracture with 
debridement, scarring, loss of tissue, and loss of muscle 
substance or strength.



CONCLUSIONS OF LAW

1.  An increased rating for paralysis of the right posterior 
tibial nerve is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.951, 4.1, 4.27, 4.7,  4.120, 
4.124(a), Diagnostic Code 8525 (1998).

2.  A 30 percent schedular evaluation for service-connected 
residuals of a fracture of the third metatarsal of the right 
foot is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, Diagnostic Code 5310 
(1996); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As for the increased 
rating claim, it is the more recent evidence that is of 
primary concern, since such evidence provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.

The veteran's service medical records show that, in 
February 1945, he sustained multiple shell fragments wounds, 
including a severe, penetrating, gutter type wound of the 
plantar aspect of the right foot.  He also sustained a 
moderate perforating wound of the right calf, moderate 
penetrating wound of the anterior left thigh, and moderate 
penetrating posterolateral wound of the fourth finger of the 
right hand.  All wounds were debrided and foreign bodies 
removed.  It was noted that the veteran sustained a compound 
comminuted fracture of the third metatarsal of the right foot 
because of the penetrating wound of the plantar aspect of the 
right foot.  In March 1945, it was noted that he had soft 
tissue loss in the plantar aspect of the right foot and he 
was prepared for skin grafting.  He developed an abscess over 
the dorsum of the right foot, which was incised and drained.  
In April 1945, a skin graft to the sole of the right foot was 
performed.  In January 1946, excision of cicatrix and 
secondary closure of the plantar aspect of right foot was 
performed.

A certificate of disability for discharge, dated in 
April 1946, indicates that the veteran was considered unfit 
to perform any duty in the military service, as his 
disabilities incapacitated him due to numbness and 
hypersensitivity over the left thigh and easy fatigability of 
right and left legs, and pain in the right foot when walking.

A December 1946 VA neurological examination revealed that, 
when the veteran walked, weight-bearing on the right tended 
to fall on the inner surface of the foot.  There was definite 
impairment of forward flexion of the toes on the right foot.  
It was noted that pinching the tissues over the outer aspect 
of the lower foreleg evoked marked hypersensitivity with 
radiation of the pain down to the outer side of the right 
foot.  Neurodermatitis and partial paralysis of the right 
posterior tibial nerve were diagnosed. 

At a December 1946 VA orthopedic examination, the veteran 
complained of right foot and right leg pain.  Examination 
revealed that the veteran had a tender, transverse scar over 
the plantar surface of the right foot, with partial loss of 
flexion of the second, third, fourth, and fifth toes.  The 
skin distal to the scar was hypersensitive.  There was a 
tender callous over the lateral region of the scar of the 
right foot.

Correspondence from a private physician, dated in 
December 1946, indicates that the veteran had a 23/4 inch, 
well-healed scar of the plantar surface of the right foot due 
to the skin graft.  Slight limitation of dorsal flexion of 
the right foot was noted.

A VA hospital discharge summary, dated in July 1954, shows 
that the veteran received three applications of silver 
nitrate sticks to the soft corn between the fourth and fifth 
toes.  It was noted that he had a well-healed scar in the 
plantar surface of the right foot, and ankylosis of the fifth 
metacarpophalangeal joint, which was not too bothersome or 
incapacitating.  

At a July 1994 VA examination, the veteran complained of 
limited right foot motion, pain in the right foot, and 
paresthesia (right calf to the heel).  He also complained 
that his right foot was weaker than his left.  It was noted 
that, in 1967, the veteran had had surgical correction of the 
right foot, and that he had felt that there had been some 
degree of improvement since.  It was noted that the veteran 
limped when he tried to walk on uneven surfaces, and that the 
limp favored his right foot.  Examination of the right calf 
and foot revealed a Y-shaped scar on the sole of the right 
foot, with the long part being 6 inches and the shorter part 
being 41/2 to 5 inches.  He also had a prominent extensor 
tendon to the right great toe.  Range of motion of the right 
foot showed that dorsiflexion was 10 degrees, plantar flexion 
was 40 degrees, and rotation was within normal limits.  X-
rays of the right foot revealed a deformity of the third and 
fifth metatarsal bones due to an old, healed fracture.  There 
was tapering of the head of the fifth metatarsal bone.  The 
diagnoses included shrapnel wounds of the right foot, and 
paralysis of the right posterior tibial nerve secondary to 
shrapnel wounds.

At an April 1997 VA examination, the veteran complained that 
he had suffered continuous right foot pain and dysfunction 
from his service injury, which had significantly altered his 
life.  It was noted that the veteran had sustained multiple 
shrapnel injuries in service, including having had shrapnel 
raked across the bottom of his right foot, just behind the 
ball of the foot, leaving an infected open wound.  He had 
undergone a failed skin graft, and subsequent delayed 
closure.  It was further noted that the skin was drawn 
tightly over a wide area of muscle/tissue loss.  The examiner 
also noted that, in the last three years, the veteran was 
given a custom soft-shoe insert by the prosthetics department 
to reduce foot pain.  It was also noted that the insert had 
grown compressed and hard with continuous use.  He had been 
left with a vertical line of pins and needles, paresthesia, 
extending from the mid-calf wound to just behind the right 
ankle.

Neurological examination revealed that the veteran's right 
foot muscle mass was diminished by approximately 1/3 in 
comparison to the left foot.  He had a 31/4 inch scar just 
below the ball of his right foot.  He had a good pulse in the 
right foot.  Muscle and sensory functions were well preserved 
with the following exceptions: 1) when he attempted to 
activate the small muscles of the foot by cupping the sole of 
the foot, he could not cup the anterior portion (distal to 
the scar) of his foot/toes well (clearly at least moderate 
weakness), 2) he did not appear to be able to flex his right 
small toe, and 3) amidst preserved pin, cold, and vibration 
perception at his feet, he did have a bilateral symmetrical 
mild decrease to vibratory perception.  His muscle strength 
reflexes were 1+ at the ankles.  His toes were down-going.  
The examiner opined that the veteran had a clear, 
generalized, approximate 1/3 loss of muscle bulk in the right 
foot, which was probably on the basis of the initial 
traumatic focal tissue loss and subsequent disuse atrophy 
because of pain.  He did have moderate weakness of the small 
muscles of the foot, distal to the scar.

At a May 1997 VA examination, the veteran complained of some 
weakness of the right foot, some aching pain, mainly 
localized to the lateral border of the right foot, and some 
hypesthesia with respect to the right plantar foot.  Physical 
examination revealed that the veteran ambulated with no 
antalgic component while using his insole foot orthotic that 
had been specifically modified for the plantar contours of 
his foot.  He had a normal and symmetric arch with respect to 
the right foot.  His single heel rise was in varus and, thus, 
indicated competency of the posterior tibial tendon.  He had 
competency of the Achilles tendon and all plantar flexors of 
the ankle with normal strength with respect to these 
myotomes.  Dorsiflexion, extensor hallucis longus, extensor 
digitorum longus, and anterior tibialis tendon were normal 
with good strength.  He had normal light touch sensation and 
pinprick to the dorsal aspect of his foot.  He did appear to 
have some hyperesthesia with respect to the plantar aspect of 
the foot, but in fact did appear to have full light touch 
sensation with respect to all dermatomes on the plantar 
aspect of his foot.  Upon palpation, he appeared to have some 
residual tenderness at the level of the third and fourth 
metatarsal phalangeal bases.  He had down-going toes.  There 
was no Babinski's sign.  Range of motion of the great toe was 
normal with 40 degrees of dorsiflexion and 20 degrees of 
plantar flexion.  He appeared to have all of his toe flexors 
intact, with 4/5 strength on toe flexion, and 5/5 strength on 
toe extension.  Range of motion of the ankle was 15 degrees 
of dorsiflexion and 40 degrees of plantar flexion, which was 
within normal limits.  He had no instability or gross 
deformity.  He had stable varus/valgus stresses at the ankle.  
The assessments were posterior tibial nerve partial paralysis 
and third metatarsal fracture.  

The May 1997 examiner opined that the location of the well-
healed wound scars was right at the level of the posterior 
tibial nerve as it descended posteriorly behind the tibia.  
It was noted that the veteran's complaints were, with regard 
to some pain and weakness, specifically in the nerve 
distribution with respect to the plantar aspect of his foot.  
The examiner opined that the veteran's physical examination 
was within normal limits with the exception of some 
hyperesthesia on the plantar aspect of his foot.  He had one-
grade motor weakness of the plantar flexors of his toes.  It 
was noted that the veteran had reported that he had had 
steady improvement over the years with respect to function of 
the nerve and overall function of the right lower extremity 
because of the response of healing of the nerve.  The 
examiner opined that, at this time, the veteran had had 
significant restoration of function, both from a motor and 
sensory standpoint, with recovery of his nerve.  He did 
appear to have some residual symptoms and one-grade motor 
weakness with respect to the toes.  The examiner further 
opined that the posterior nerve injury was definitely caused 
by the wounds incurred during service; however, the 
significance with respect to functional implications 
regarding the right foot were minimal to moderate and not 
severe.  With respect to the third metatarsal fracture, the 
examiner opined that the veteran had some residual tenderness 
to the lateral border of his foot, but had no malalignment, 
swelling, or inflammation.  The examiner noted that, 
radiographically, the veteran appeared to have a remodeled 
third metatarsal with no residual deformity, sequelae, or 
arthrosis.  The examiner opined that there was only minimal 
significance with regard to severity in terms of function, 
and, therefore, there was only minimal functional impairment.

At an August 1998 VA examination for peripheral nerves, the 
veteran complained of numbness over the right lateral foot 
and lateral calf since his in-service injury.  He reported 
that he had had pain in the right foot ever since the injury, 
especially centered around the right fifth metatarsal and 
fifth digit.  It was noted that the veteran had had surgery 
several years ago in which the proximal phalanx apparently 
was resected and fused with the tarsal, which had improved 
the degree of pain when stepping on the ball of his foot.  It 
was noted that the pain he still suffered actually was 
noticeable only if he walked on uneven ground.  Other than 
some limitation of recreational activity, it was noted that 
he was retired and did not do a lot of walking that resulted 
in foot pain.  He reported that, when his foot bothered him, 
he tended to walk on the inside of the foot to avoid this 
problem centered around the fifth metatarsal.  Physical 
examination revealed that the veteran had a scar just 
proximal to the ball of the right foot.  Cranial nerves were 
grossly intact.  On strength testing, there was minimal 
weakness with downward and inward inversion of the right 
foot.  Strength was good throughout.  He did have some pain, 
however, with internal rotation of the right foot that was 
moderate.  There was mild atrophy in the interosseous muscles 
of the right foot, but no significant atrophy elsewhere in 
anterior tibialis, gastrocnemius or other muscles around the 
foot and lower leg.  On sensory testing, there was decreased 
sensation at the right lateral calf and foot in the sural 
nerve distribution.  There was some evidence of shortening of 
the right fifth digit and some pain with manipulation around 
that metatarsal joint.  The diagnosis was shrapnel injury in 
the right foot with evidence of right sural nerve injury and 
numbness that appeared to cause the veteran no discomfort.  
The examiner opined that there was minor atrophy in the 
interosseous muscles of the right foot and minimal weakness 
of the posterior tibial and other muscles although the 
veteran did have pain with inversion of the foot and 
discomfort which limited recreational activities involving 
walking or running on uneven ground.  The examiner further 
opined that the veteran's pain appeared to be primarily 
musculoskeletal in nature, related to the scarring and 
subsequent deformities.

At an August 1998 VA foot examination, the veteran complained 
of paresthesia consisting of tingling, numbness, pins, and 
needles of his right plantar aspect of his foot as well as 
corns over the dorsal aspect of the PIP joints of his toes of 
his right foot, significant pain in the forefoot and mid-foot 
region.  He described a past surgical history of right foot 
surgery performed in 1967, but could not give specifics other 
than he had had the interphalangeal (IP) joint of the great 
toe fused.  He stated that he had pain with weight bearing 
and needed to wear orthotics especially with the right foot.  
The wide toe box shoe for his right foot gave him calluses.  
He also had required intermittent treatment and shaving of 
the calluses on the dorsum of the proximal IP (PIP) joints of 
the lesser toes of his right foot.  He stated that he did 
have difficulty with cold tolerance on the right, which was 
greater than the left foot cold intolerance.  Physical 
examination revealed that the veteran walked with a slightly 
antalgic gait especially with his shoes off and not wearing 
orthotics.  He did not have normal heel to toe progression of 
the right foot, which he described as painful with 
ambulation, which was significantly assisted with the 
orthotics and wider toe box of his shoe.  On the plantar 
aspect of his foot, he had a 4-cm plantar Y-shaped scar with 
palpable adhesions and apparent small defect in the plantar 
fascia.  He had a well-healed surgical scar over the first IP 
joint of the great toe and no motion at the IP joint of the 
great toe on the right foot.  All the lesser toes had 
evidence of metatarsal phalangeal subluxation and claw toe 
deformity with callus formation over the dorsum of the PIP 
joint of the second through fifth toes.  He was hypermobile 
at these metatarsal phalangeal joints with obvious dorsal 
subluxation of the metatarsal phalangeal joints and pain with 
manipulation of these joints.  He had mild tenderness over 
the third metatarsal shaft region.  There was no evidence of 
mid-foot laxity, but he was tender over the plantar aspect of 
the mid-foot area, and examination of the third metatarsal 
phalangeal joint revealed tenderness with no motion at this 
joint, slight cock-up deformity of the fifth toe, and mild 
shortening of the third and fifth toes with respect to the 
other toes.  The veteran was unable to raise up on his toes 
on the right foot secondary to pain and weakness and, in 
addition, with attempted toe raise on the right.  When he was 
asked to do so, it was obvious that he was in significant 
discomfort when attempting in good faith to raise up on his 
right toes.  He had tenderness over the plantar aspect of the 
metatarsal heads one through five.  There was no significant 
callus formation on the plantar aspect of his foot.  The 
examiner noted that x-rays of the right foot revealed a fifth 
metatarsal phalangeal joint which appeared to be fused in a 
slightly short position with slight medial angulation.  The 
third metatarsal shaft had slight malunion, but was 
relatively straight lined, and did have slight displacement 
with mild shortening of the shaft.  The right foot also 
showed dorsal subluxation of the lesser metatarsal phalangeal 
joints and claw toe deformity with flexion of the PIP joints 
associated with hyperextension of the metatarsal phalangeal 
joints and prominence of the metatarsal heads in these 
regions.

The VA examiner opined that the veteran had been diagnosed 
with a residual posterior tibial nerve partial injury and it 
was evident that, with "persistent posterior tibial nerve 
[d]enervation," the veteran had developed claw toe deformity 
of his lesser toes on his right foot.  This was evidenced by 
his dorsal subluxation and hyperextension of the metatarsal 
phalangeal joints with hyperflexion of the PIP joints and 
dorsal calluses over the PIP joints of the lesser toes.  He 
had had some shortening associated with metatarsal fracture 
and had some residual pain in this region.  The examiner 
opined that the veteran did have slight subjective sensory 
difference in the plantar aspect of his right foot with 
respect to his left foot.  Range of motion of the right ankle 
was 15 degrees of dorsiflexion and 35 to 40 degrees of 
plantar flexion.  Pulses are palpable bilaterally.  The 
examiner opined that the claw toe deformity was the long-term 
consequence of the injury to the posterior tibial nerve and 
long standing muscle imbalance.  The examiner further opined 
that the shrapnel wounds sustained had caused problems that 
had resulted in deformity of the right foot with the 
development of claw toe deformity, the partial disruption of 
the plantar fascia.

I.  Right Posterior Tibial Nerve

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
the criteria for Code 8525, a 20 percent evaluation is 
warranted for severe paralysis of the posterior tibial nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8525.  A 30 percent 
evaluation requires complete paralysis, which is paralysis of 
all muscles of sole of foot, frequently with painful 
paralysis of a causalgic nature, toes cannot be flexed, 
adduction is weakened, plantar flexion is impaired.  Id.  No 
higher schedular rating than 30 percent is provided for 
impairment of the posterior tibial nerve.  Id.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When injury or disease of 
a peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate, incomplete 
paralysis of that nerve.  38 C.F.R. § 4.124a, Codes 8510 
through 8530.

The Board finds that the veteran's service-connected right 
posterior tibial nerve has been appropriately evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Code 8525.  Despite the veteran's contentions to the 
contrary, a review of the record indicates that an increased 
rating is not warranted under Code 8525 because the most 
recent medical evidence does not show that the veteran has 
complete paralysis of the posterior tibial nerve.  A review 
of the record establishes that residual impairment from the 
shell fragment wounds in service involved what was described 
as only partial paralysis of the right posterior tibial 
nerve.  Moreover, the most recent findings on examination 
strongly suggest that the veteran has functional ability well 
beyond what might be expected of complete paralysis.  The 
veteran experiences significant numbness and pain, but it has 
been pointed out that the pain was primarily the result of 
musculoskeletal dysfunction, as noted at the August 1998 
neurologic examination.  In other words, the dysfunction was 
found to be the result of other impairment, not nerve damage.  
To warrant a rating higher than 20 percent, the evidence of 
record would have to show that the veteran has complete 
paralysis of right posterior tibial nerve.  The 1997 and 1998 
VA examinations do not show complete paralysis of the right 
posterior nerve.  The absence of evidence of complete 
paralysis precludes a rating in excess of 20 percent under 
Code 8525.  Accordingly, the veteran's posterior tibial nerve 
disability does not rise to the level of complete paralysis 
to warrant a 30 percent disability evaluation under Code 
8525.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating for partial paralysis of the right 
posterior tibial nerve must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Residuals of a Fracture of the Third Metatarsal of the 
Right Foot 

The veteran's residuals of a fracture of the third metatarsal 
of the right foot are currently evaluated as 10 percent 
disabling under Diagnostic Code 5284.  Moderate foot injuries 
warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Moderately severe foot injuries 
warrant a 20 percent evaluation.  Id.  Severe foot injuries 
warrant a 30 percent evaluation.  Id.  A 40 percent 
evaluation for foot injuries may be assigned if there is 
evidence of actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, note.

The Board finds that the veteran's residuals of a fracture of 
the third metatarsal of the right foot should also be 
evaluated under the criteria for Muscle Group X.  38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (1996).  Nevertheless, before 
specifically addressing the question of the propriety of a 
higher evaluation for residuals of a fracture of the third 
metatarsal of the right foot, it should be pointed out that, 
where shell fragment or shrapnel wounds involve the 
musculature, residuals of such wounds are evaluated in 
accordance with the principles and criteria set forth in 
38 C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Codes 5301 to 
5329.  Amendments to these regulations became effective on 
July 3, 1997, during the pendency of the veteran's appeal.  
See Schedule for Rating Disabilities; Muscle Injuries, 62 
Fed. Reg. 30,235-240 (1997).  According to the Court, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Consequently, the Board will review both the old and 
new criteria with a view toward applying the rule in Karnas.

The rating criteria in effect prior to July 3, 1997, provided 
that, in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deep structures injured, bones, joints, and nerves.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  Additionally, it may not 
be too readily assumed that only one muscle, or group of 
muscles was damaged.  A through-and-through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.  38 C.F.R. § 4.72 (1996).  A 
compound comminuted fracture with muscle damage established 
severe muscle injury; however, there are some locations such 
as over the tibia or wrist where damage to muscle might be 
minimal such that a rating as for "severe" disability would 
not be warranted.  Id.  

The criteria in effect prior to July 3, 1997, also provided 
that a simple wound of muscle without debridement, infection 
or effects of laceration should be considered as productive 
of slight impairment.  Consideration should be given to 
service department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings include a minimal 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments. 38 C.F.R. § 
4.56(a) (1996).

Through-and-through or deep penetrating wounds of relatively 
short track by a single bullet or small shell or shrapnel 
fragment were to be considered of at least moderate degree.  
Absence of explosive effect of high velocity missile and 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use.  
Objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

Moderately severe disability is characterized by through-and-
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or a moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance of 
muscle groups involved (compared with sound side) give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).  Severe injury is characterized 
by through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  38 C.F.R. § 4.56(d) (1996).  Severe 
disability is also characterized by extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  There are multiple scattered foreign bodies; 
palpation shows moderate or extensive loss of deep fascia or 
muscle substance, etc.  Id.  

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised.  62 Fed. Reg. 30,235-240.  
These new criteria provide that a simple wound of muscle 
without debridement or infection is to be considered of 
slight degree.  In assessing the disability, the veteran's 
service department records of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability.  Objective findings of a 

minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus and no impairment of function or metallic 
fragments retained in muscle tissue indicate slight 
impairment.  38 C.F.R. § 4.56(d)(1) (1998).

The new criteria also provide that through-and-through or 
deep penetrating wounds of a short track by single bullet, 
small shell, or shrapnel fragment without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection are to be considered as moderate impairment.  Also 
for consideration is the consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, such 
as loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Objective findings should include entrance and (if 
present) exit scars, linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and loss of power or 
lowered threshold of fatigue when compared with the sound 
side.  38 C.F.R. § 4.56(d)(2) (1998).  

Moderately severe disability is characterized by through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars so situated as to indicate track 
of missiles through one or more muscle groups.  Indications 
on palpitation of loss of deep fascia, or loss of muscle 
substance or loss of normal firm resistance of muscle 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved (compared with sound side) give 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(1998).  

Severe disability of muscle under the new criteria 
contemplates through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 

intermuscular binding and scarring.  Findings suggestive of 
severe disability include such things as ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Visible atrophy is also a sign of severe disability.  
38 C.F.R. § 4.56(d)(4) (1998).  

Current VA regulations provide than an open (compound) 
comminuted fracture with muscle or tendon damage will rated 
as a severe injury of the muscle group involved unless, for 
locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a) (1998).  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1998).

The Rating Schedule provides specific ratings for injuries to 
the intrinsic muscles of the plantar aspect of the foot, 
muscle group X, when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.

The Board has reviewed the medical evidence of record, under 
the both the old and new criteria, with a view to the initial 
injury and subsequent treatment and manifestations.  Here, 
the evidence strongly suggests that veteran's residuals of a 
fracture of the third metatarsal of the right foot cause 
severe disability to the foot as the result of damage to 
Muscle Group X, warranting a 30 percent schedular evaluation.  
Service medical records show that the veteran sustained a 
severe penetrating wound of the plantar aspect of the right 
foot.  Initial debridement and treatment occurred with 
subsequent hospitalization.  Evidence showed the wound caused 
a compound comminuted fracture of the third metatarsal of the 
right foot, and soft tissue loss.  A skin graft was 
performed.  The veteran was discharged from service, and the 
initial VA examinations in December 1946 showed definite 
impairment of forward flexion of the second through fifth 
toes, and a tender, 

transverse scar over the plantar aspect of the right foot.  
VA examination in July 1994 and subsequent examinations, most 
recently in August 1998, show that the veteran has complained 
of continuous right foot pain, limited motion, and weakness.  
The medical evidence reveals that the veteran has lost 
approximately one-third of the muscle mass in the right foot, 
and has right foot atrophy with limited function.  

The medical evidence demonstrates that the veteran's 
residuals of a fracture of the third metatarsal of the right 
foot is consistent with a 30 percent evaluation, as it 
represents a severe muscle injury with evidence of a compound 
comminuted fracture and some loss of power or lowered 
threshold of fatigue, and with evidence of severe disability 
and loss of muscle substance or strength.  Therefore, the 
Board finds that a 30 percent evaluation under the criteria 
for injuries to Muscle Group X is warranted.  

The Board has also considered the applicability of other 
diagnostic criteria pertaining to the feet.  However, in the 
absence of evidence of acquired flatfoot (Diagnostic Code 
5276) or the actual loss of use of the foot (Diagnostic Code 
5284), there is no basis for a higher schedular evaluation in 
excess of 30 percent under any other diagnostic code. 

The Board recognizes that the veteran's appeal of residuals 
of a fracture of the third metatarsal of the right foot was 
from an original rating.  Therefore, the principles 
enunciated in Fenderson, supra, apply.  However, based upon 
review of the record since the effective date of the award of 
service connection for right foot disability, the Board finds 
that a higher schedular rating was not warranted at any point 
during the pendency of the veteran's claim.



ORDER

An increased rating for paralysis of the right posterior 
tibial nerve is denied.

A 30 percent schedular evaluation for residuals of a fracture 
of the third metatarsal of the right foot is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

